        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 1 of 10



                                                                                                ')        '   ,
                      IN THE UNITED STATES DISTRICT COURT                                   1   LEO
                     FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                                  ~l..   19 P.'       C
                                                                             "'
                                                                             .,
UNITED STATES OF AMERICA                                 INDICTMENT

              V.
                                                            19        CR
                                               Case No. - - - -- - - - -
                                                                                  136 JDP
                                                        21 U.S.C. § 841(a)(1)
LISA XIONG, CHONG CHUENENG                              21 u.s.c. § 846
MOUA, CHOU XIONG, SOUA KHANG,                           18 u.s.c. § 922(g)(1)
YA YANG, JOHN GATES, CHAI THAO,                         18 U.S.C. § 924(c)
SANDY VANG, GER MOUA, VANG C.
YANG, and MENG XIONG

                            Defendants.

THE GRAND JURY CHARGES:


                                         COUNTl

      1. From on or about November 12, 2018, to on or about June 13, 2019, in the Western

District of Wisconsin and elsewhere, the defendants,

                   LISA XIONG, CHONG CHUENENG MOUA, CHOU XIONG,
                         SOUA KHANG, YA YANG, and JOHN GATES,

knowingly and intentionally conspired with each other, and with others known and

unknown to the grand jury, to distribute and to possess with intent to distribute a

mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

       2. With respect to defendant LISA XIONG, the amount involved in the

conspiracy attributable to her as a result of her own conduct, and the conduct of other

conspirators reasonably foreseeable to her, was 500 grams or more of a mixture or

substance containing a detectable amow1t of methamphetamine.
       Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 2 of 10




          3. With respect to defendants CHONG CHUENENG MOUA, SOUA

KHANG, and CHOU XIONG, the amount involved in the conspiracy attributable to

them as a result of their own conduct, and the conduct of other conspirators reasonably

foreseeable to them, w as 50 grams or more of a mixture or substance containing a

detectable amount of methamphetamine.

              (All in violation of Title 21, United States Code, Section 846).

                                        COUNT2

      On or about November 12, 2018, in the Western District of Wisconsin, the defendant,

                                      CHAI THAO,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of m ethamphetamine, a Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT3

      On or about November 26, 2018, in the Western District of Wisconsin, the defendant,

                                     SANDY VANG,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled s ubstance.

            (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT4

      On or about November 28, 2018, in the Western District of Wisconsin, the defendant,

                                     SANDY VANG,



                                             2
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 3 of 10




knowingly and intentionally distributed 5 grams or more of methamphetamine, a

Schedule II controlled substance.

              (In violation of Title 21, United States Code, Section 841(a)(1)).

                                         COUNTS

       On or about November 28, 2018, in the Western District of Wisconsin, the defendant,

                                      SOUAKHANG,

knowingly and intentionally distributed a mix ture or substance containing a detectable

amount of m ethamphetamine, a Schedule II controlled substance.

              (In violation of Title 21, United States Code, Section 841(a)(1)).

                                         COUNT6

      On or about November 29, 2018, in the Western District of Wisconsin, the

defendants,

                            SANDY VANG and LISA XIONG,

knowingly and intentionally distributed 5 grams or m ore of methamphetamine, a

Schedule II controlled substance.

              (In violation of Title 21, United States Code, Section 841(a)(1)).

                                         COUNT7

      On or about January 16, 2019, in the Western District of Wisconsin, the defendant,

                                      SOUAKHANG,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance.

              (In violation of Title 21, United States Code, Section 841(a)(1)).

                                              3
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 4 of 10




                                        COUNTS

       On or about January 17, 2019, in the Western District of Wisconsin, the defendant,

                                     SOUAKHANG,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT9

      On or about January 28, 2019, in the Western District of Wisconsin, the defendant,

                                     CHOU XIONG,

knowingly and intentionally distributed 5 grams or more of methamphetamine, a

Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNTl0

      On or about January 31, 2019, in the Western District of Wisconsin, the defendants,

                           CHOU XIONG and LISA XIONG,

knowingly and intentionally distributed 5 grams or more of m ethamphetamine, a

Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNTll

      On or about February 6, 2019, in the Western District of Wisconsin, the defendants,

                            CHOU XIONG and GER MOUA,



                                             4
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 5 of 10




knowingly and intentionally distributed 5 grams or more of methamphetamine, a

Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT 12

      On or about February 11, 2019, in the Western District of Wisconsin, the defendant,

                                     CHOU XIONG,

knowingly and intentionally distributed 5 grams or more of rnethamphetamine, a

Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT13

      On or about February 26, 2019, in the Western District of Wisconsin, the defendant,

                                     CHOU XIONG,

knowingly and intentionally distributed 5 grams or more of methamphetamine, a

Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT14

      On or about March 4, 2019, in the Western District of Wisconsin, the defendant,

                                     CHOU XIONG,

knowingly and intentionally distributed 50 grams or m ore of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled

substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                             5
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 6 of 10




                                        COUNT15

       On or about March 21, 2019, in the Western District of Wisconsin, the defendant,

                                       GER MOUA,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of m ethamphetamine, a Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT16

       On or about March 21, 2019, in the Western District of Wisconsin, the defendant,

                                       GER MOUA,

knowingly and unlawfully possessed a Smith and Wesson .38 caliber revolver, in

furtherance of a drug trafficking crime, specifically distribution of a mixture or

substance containing a d etectable amount of m ethamphetamine, as alleged in Count 15

of this indictment.

               (In violation of Title 18, United States Code, Section 924(c)).

                                        COUNT 17

       On or about March 21, 2019, in the Western District of Wisconsin, the defendant,

                                       GER MOUA,

knowing she had previously been convicted of an offense punishable by a term of

imprisonment exceeding one year, knowingly and unlawfully possessed in or affecting

commerce a Smith and Wesson .38 caliber revolver, said firearm having previously

traveled in and affected interstate commerce.

             (In violation of Title 18, United States Code, Section 922(g)(l)).

                                             6
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 7 of 10




                                        COUNT18

       On or about March 27, 2019, in the Western District of Wisconsin, the defendant,

                                       GER MOUA,

knowingly and intentionally distributed 50 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled

substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT19

      On or about April 29, 2019, in the Western District of Wisconsin, the defendant,

                                       CHAI THAO,

knowingly and intentionally distributed 50 grams or more of a mixture or substance

containing a detectable amount of methamphetarnine, a Schedule II controlled

substance.

             (In violation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT20

      On or about May 9, 2019, in the Western District of Wisconsin, the d efendant,

                                     CHOU XIONG,

knowingly and intentionally distributed 5 grams or more of m ethamphetamine, a

Schedule II controlled substance.

             (In v iolation of Title 21, United States Code, Section 841(a)(1)).

                                        COUNT21

      On or about May 21, 2019, in the Western District of Wisconsin, the defendant,

                                             7
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 8 of 10




                                      JOHN GATES,

know ingly and intentionally attempted to possess with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).

                (In violation of Title 21, United States Code, Section 846).

                                        COUNT22

       On or about May 25, 2019, in the Western District of Wisconsin, the defendant,

                                    VANG C. YANG,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT23

      On or about May 28, 2019, in the Western District of Wisconsin, the defendant,

                                     MENG XIONG,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of methamphetarnine, a Schedule II controlled substance.

             (In violation of Title 21, United States Cod e, Section 841(a)(l)).

                                        COUNT24

      On or about May 29, 2019, in the Western District of Wisconsin, the defendant,

                                     CHOU XIONG,

knowingly and intentionally distributed 5 grams or m ore of methamphetamine, a

Schedule II controlled substance.

                                             8
        Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 9 of 10




             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT25

       On or about June 2, 2019, in the Western District of Wisconsin, the defendants,

                           MENG XIONG and LISA XIONG,

knowingly and intentionally distributed 5 grams or more of m ethamphetamine, a

Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT26

       On or about June 3, 2019, in the Western District of Wisconsin, the defendant,

                                    VANG C. YANG,

knowingly and intentionally distributed a mixture or substance containing a detectable

amount of m ethamphetamine, a Schedule II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT 27

       On or about June 13, 2019, in the Western District of Wisconsin, the defendants,

                   CHONG CHUENENG MOUA and LISA XIONG,

knowingly and intentionally possessed with intent to distribute 50 grams or m ore of a

mixture or substance containing a detectable amount of m ethamphetamine, a Sch edule

II controlled substance.

             (In violation of Title 21, United States Code, Section 841(a)(l)).

                                        COUNT28

       On or about June 13, 2019, in the Western District of Wisconsin, the defendant,

                                             9
       Case: 3:19-cr-00136-jdp Document #: 1 Filed: 09/19/19 Page 10 of 10




                                      JOHN GATES,

knowingly and intentionally attempted to possess with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

                (In violation of Title 21, United States Code, Section 846).




                                       ~£
                                          A TRUE BILL


                                          PRESIDING JUROR
                                                               ----
                                          Indictment returned:


scofrc.BLADER
United States Attorney




                                            10
